NO. 12-15-00151-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ROLAND I. ODOM,                                           §       APPEAL FROM THE 2ND
APPELLANT

V.                                                        §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §       CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Pursuant to a plea bargain agreement, Ronald I. Odom pleaded “guilty” to two counts of
intoxication manslaughter. He further pleaded “true” to an enhancement paragraph. Appellant
was sentenced to the agreed punishment of imprisonment for twenty years for each offense, to be
served concurrently.        Thereafter, Appellant filed a notice of appeal from the judgment of
conviction and sentence.          Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).1
         In a plea bargain case, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after receiving the trial court’s permission to
appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed unless a certification that
shows the defendant has the right of appeal has been made part of the record. TEX. R. APP. P.
25.2(d). If a court of appeals examines a certification after the record is filed, it must review the
record to determine whether the certification is defective before dismissing the appeal for lack of
jurisdiction. Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).


         1
           Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this
brief. Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired and
no pro se brief has been filed.
         Here, the trial court’s certification states that Appellant’s case is a plea bargain case, he
has no right of appeal, and he waived his right of appeal.              The certification is signed by
Appellant and his trial counsel. The record supports the trial court’s certification. See Dears,
154 S.W.3d at 615. Therefore, this court does not have jurisdiction of the appeal, and the appeal
must be dismissed.
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                We carried the motion for
consideration with the merits. Having concluded that this court does not have jurisdiction of the
appeal, we grant counsel’s motion for leave to withdraw and dismiss the appeal for want of
jurisdiction.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.                See TEX. R. APP. P. 68.2(a).   Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 29, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           APRIL 29, 2016


                                        NO. 12-15-00151-CR


                                       ROLAND I. ODOM,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 2nd District Court
                          of Cherokee County, Texas (Tr.Ct.No. 18672)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein; and the same being considered, it is the opinion of this court that this court is without
jurisdiction of the appeal, and that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.